Citation Nr: 0602071	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-23 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for coronary artery 
disease as a result of herbicide exposure.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for alcohol disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The record reflects that the veteran submitted additional 
evidence that had not been reviewed by the RO.  By a December 
2005 statement, his accredited representative related that he 
was waiving the right to have this additional evidence 
reviewed by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed to the extent possible.

2.  Hearing loss is not at a level of severity to warrant a 
compensable schedular evaluation.

3.  The veteran does not currently have either PTSD or 
tinnitus.

4.  The veteran's current coronary artery disease is not 
causally related to active service, to include herbicide 
exposure.

5.  The law precludes the establishment of service connection 
for alcohol disease.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.85, Diagnostic Code 6100 (2005).

2.  Service connection is not warranted for PTSD, tinnitus, 
or coronary artery disease.  38 U.S.C.A. § 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).

3.  Inasmuch as the law precludes the establishment of 
service connection for alcohol disease, the benefit sought on 
appeal must be denied.  38 U.S.C.A. §§ 105, 1131, 5103, 
5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.159, 
3.301(a) (2005); VAOPGCPREC 2-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the hearing loss claim, the Board notes that 
this appeal is from the initial grant of service connection 
for this disability.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue - as is the case here 
- section 7105(d) requires VA to take proper action and issue 
a Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  

The Board also notes that, for the reasons detailed below, 
the veteran's claim of service connection for alcohol disease 
is denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 
2004) VA's Office of General Counsel held that the law does 
not require either notice or assistance when the claim cannot 
be substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duties to assist and notify are not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that a benefit could not possibly have been 
awarded as a matter of law.).

Regarding the other issues on appeal, the Board notes that, 
in accord with the holding of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004), the veteran was provided with notice 
prior to the initial adjudication of his claims by the 
January 2002 rating decision.  Specifically, he was sent 
correspondence in January, July, August, and October 2001 
which, taken together, noted the issues on appeal, addressed 
the requirements for a grant of service connection, informed 
the veteran of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holdings in Quartuccio, supra, and 
Pelegrini, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision, the June 2003 
SOC, and the October 2004 Supplemental SOC (SSOC), which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC included a summary of the relevant regulatory 
provisions of 38 C.F.R. § 3.159 detailing VA's duties to 
assist and notify.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As part of his August 2003 
Substantive Appeal, he indicated that he did not want a Board 
hearing in conjunction with this appeal.  The record also 
reflects that he is currently incarcerated, and that all 
efforts to conduct a medical examination have been 
unsuccessful.  Further, VA has assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the June 2003 SOC and the October 2004 
SSOC which informed them of the laws and regulations relevant 
to the veteran's claims.  Therefore, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Increased Rating

Service connection was established for bilateral hearing loss 
by the January 2002 rating decision as directly related to 
military service.  In making this decision, the RO found, in 
essence, that the veteran's hearing was normal at the time of 
his entrance into service, but that his discharge examination 
showed evidence of hearing loss.  However, a zero percent 
rating was assigned and he appealed, contending that a 
compensable rating was warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

As mentioned above, all efforts to obtain a medical 
examination of the veteran, to include an audiological 
evaluation, have been unsuccessful due to his incarceration.  
Further, a thorough review of the post-service medical 
records does not indicate the results of any other 
audiological evaluation.  Consequently, the only medical 
evidence of record to evaluate the severity of the hearing 
loss appears to be that of the service medical records.

Here, an audiological evaluated conducted as part of the 
veteran's August 1971 release from active duty examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
30
20
20
45
60
40
LEFT
20
15
25
50
45
45

No speech discrimination scores appear to have been conducted 
as part of this evaluation.  Thus, the Board must evaluate 
the veteran's hearing loss based upon the average puretone 
threshold average for frequencies 1000 to 4000, found at 
Table VIa.  38 C.F.R. § 4.85(d).  Here, this corresponds to 
36 for the right ear and 34 for the left ear, both of which 
correspond to Level I hearing under Table VIa.  The findings 
of Level I hearing for both ears, in turn, corresponds to a 
zero percent evaluation under Table VII.

As already stated, the post-service medical records do not 
appear to contain an audiological evaluation.  However, the 
veteran's correctional facility medical records reflect that 
his hearing was found to be normal to voice for both ears on 
an April 2001 examination.  Similarly, both ears were found 
to be normal on hearing (conversational) evaluation on a 
subsequent May 2004 examination.  Moreover, on both of these 
examinations, as well as one conducted in November 2002, he 
indicated that he had never used hearing aids.  

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a 
compensable evaluation for his hearing loss.  As such, the 
preponderance of the evidence is against the claim and it 
must be denied.


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A.  PTSD and Tinnitus

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The veteran's service medical records do not contain any 
findings of PTSD and/or tinnitus while on active duty.  
Granted, records dated in August 1970 reflect he underwent a 
psychiatric examination, and it was noted he had a history of 
intermittent possible overuse of alcohol.  However, following 
examination of the veteran, it was determined that there was 
no psychopathological diagnosis.  Moreover, his ears and 
psychiatric condition were clinically evaluated as normal on 
his August 1971 release from active duty examination.

The Board further notes that a thorough review of the post-
service medical records contain no findings of PTSD and/or 
tinnitus.  In fact, a May 2004 examination reflects that his 
ears and psychiatric condition were found to be within normal 
limits.  

The only evidence in support of a finding that the veteran 
has either PTSD and/or tinnitus are his own contentions.  
However, as stated above, his contentions do not constitute 
competent medical evidence.  As such, it does not appear that 
the veteran has a current diagnosis of either PTSD or 
tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; see also Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Therefore, the preponderance of the evidence is against these 
claims and they must be denied.

B.  Coronary Artery Disease

The veteran's service medical records contain no findings 
indicative of heart problems while on active duty.  Further, 
his heart was clinically evaluated as normal on his August 
1971 release from active duty examination.

The Board acknowledges that the post-service medical records 
includes findings of coronary artery disease, as well as 
hypertension.  In fact, the record indicates he was 
hospitalized from August to September 2000, during which time 
he underwent coronary artery bypass surgery.  Nevertheless, 
the first competent medical evidence of coronary artery 
disease appears to be many years after service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (noting that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against the claim.).  

With regard to the long evidentiary gap in this case between 
active service and the first competent medical findings of 
coronary artery disease, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective findings in the competent 
medical evidence of coronary artery disease is itself 
evidence which tends to show that this disability did not 
have its onset in service or for many years thereafter.

The veteran has contended that his coronary artery disease is 
due to Agent Orange exposure while on active duty in Vietnam.  
Further, the record confirms he did have active service in 
the Republic of Vietnam, and the Board notes that there is a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  Agent Orange is 
generally considered a herbicide agent and will be so 
considered in this decision.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, coronary artery 
disease is not one of the conditions presumptive associated 
with herbicide exposure under 38 C.F.R. § 3.309(e).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice 68 Fed. Reg. 27,630-27,641 (2003).  
Granted, notwithstanding the presumption of service 
connection in the law afforded for certain diseases based on 
Agent Orange exposure, a veteran is not precluded from 
establishing service connection for another disease or 
disability with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  However, no 
competent medical evidence is of record which otherwise 
relates the veteran's current heart disorder to active 
service.  

The Board acknowledges that the veteran has also indicated 
that he had high blood pressure during service, and, as 
already stated, the post-service medical records include 
findings of hypertension.  However, his service medical 
records do not show he was diagnosed with hypertension during 
service, nor is the issue of service connection for 
hypertension currently before the Board.  To the extent he is 
contending that high blood pressure readings are evidence of 
in-service heart problems, the Board notes that the term 
hypertension means diastolic blood pressure is predominantly 
90 mm or greater or systolic blood pressure is predominantly 
160 mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1).  No such readings appear in the service medical 
records.  For example, his blood pressure was noted as 120/72 
(systolic/diastolic) on his May 1966 enlistment examination; 
120/70 on a March 1967 service examination, and 130/72 on his 
August 1971 release from active duty examination.  Thus, it 
does not appear he had hypertension present to a compensable 
degree during service, or within the first-post service year 
(see 38 C.F.R. §§ 3.307 and 3.309(a)), nor is there competent 
medical evidence which relates his current coronary artery 
disease to his in-service blood pressure readings.

In fact, there does not appear to be any relevant complaint, 
clinical finding, or laboratory finding in the service 
medical records for a clinician to link the claimed 
disability to the veteran's military service.  As already 
stated, the service medical records show no diagnosis of or 
treatment for heart problems while on active duty, his heart 
was clinically evaluated as normal on his August 1971 release 
from active duty examination, and the first competent medical 
evidence of coronary artery disease was many years after his 
separation from service.  

In summary, there is no evidence indicative of heart problems 
during active service, the medical evidence indicates he was 
first diagnosed with coronary artery disease many years after 
service, this disability is not one of the conditions 
presumptively associated with in-service herbicide exposure, 
and no competent medical evidence is of record which links 
the current disability to service.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the claim.

For the reasons stated above, the Board has determined that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to a compensable rating for hearing 
loss, as well as his claims of service connection for PTSD, 
tinnitus, and coronary artery disease.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

C.  Alcohol Disease

As mentioned above, service medical records dated in August 
1970 noted that the veteran had a history of intermittent 
possible overuse of alcohol.  Further, the post-service 
medical records contain references to a history of alcohol 
abuse.  However, with respect to claims filed after October 
31, 1990, service connection may not be granted for alcohol 
abuse on the basis of service incurrence or aggravation.  38 
U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  
The law does not preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service- 
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Compensation is precluded only for (a) primary 
alcohol abuse disabilities (an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess), and (b) secondary disabilities (such as cirrhosis of 
the liver) that result from primary alcohol abuse.  Id.

The Board notes that the veteran has contended that his 
alcohol abuse developed while in Vietnam, and as treatment 
for his disabilities.  However, it has already been 
determined that his contentions do not constitute competent 
medical evidence.  Further, his only service-connected 
disability is his hearing loss, and no competent evidence is 
of record to support a finding that his alcohol disease is 
secondary to or a symptom of this disability.  Moreover, the 
record reflects his claim is for the primary alcohol abuse 
disability, which is precluded by law.  

In light of the foregoing, the veteran's claim of service 
connection for alcohol disease as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for coronary artery disease 
as a result of herbicide exposure is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for alcohol disease is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


